                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

DANIELLE CURTIS,
                    Plaintiff,                                     8:18CV294
     vs.
                                                                    ORDER
HUNGRY CATS, INC.,

                    Defendant.

     The parties in the above-captioned matter have settled their claims.

     Accordingly,

     IT IS ORDERED that:

     1.     Within sixty (60) calendar days of the date of this order, the parties shall file a
            joint stipulation for dismissal (or other dispositive stipulation) with the clerk of
            court, together with submitting to the trial judge a draft order which will fully
            dispose of the case.

     2.     Absent compliance with this order, this case (including all counterclaims and the
            like) may be dismissed without further notice.

     3.     The clerk of court is directed to terminate the pretrial and trial settings, and any
            hearings set in this case.


     Dated this 13th day of November, 2018.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
